United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3154
                                     ___________

Ralph Read, M.D.;                       *
                                        *
              Plaintiff-Appellant,      *
                                        *
United States of America, ex rel.,      *
Ralph Read, M.D.,                       * Appeal from the United States
                                        * District Court for the District
              Plaintiff,                * of South Dakota.
                                        *
      v.                                *      [UNPUBLISHED]
                                        *
Central Plains Clinic; Medical X-Ray    *
Center, P.C.,                           *
                                        *
              Defendants-Appellees.     *
                                   ___________

                            Submitted: May 10, 1999
                                Filed: May 20, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Having unsuccessfully appealed to this court twice before, Ralph Read now
appeals from the district court's adverse ruling dismissing Read's qui tam action against
Central Plains Clinic and Medical X-Ray Center, P.C. Having reviewed the record and
the parties' briefs, we conclude the district court's ruling was correct and an extended
discussion is not warranted. We thus affirm the judgment of the district court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-